FILED
                            NOT FOR PUBLICATION                             JAN 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50167

               Plaintiff - Appellee,             D.C. No. 8:13-cr-00037-DOC
  v.

JESUS RODRIGUEZ GONZALEZ, a.k.a.                 MEMORANDUM*
Jesus Gonzalez Rodriguez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jesus Rodriguez Gonzalez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 27-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzalez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Rodriguez Gonzalez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal; therefore,

we affirm Rodriguez Gonzalez’s conviction and sentence.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the reference to 8 U.S.C. § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to section 1326(b)(2)).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     14-50167